                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

CHAD PAUL TRAHAN                                                    CIVIL ACTION

VERSUS                                                              NO. 19-10875

SHERIFF JERRY J. LARPENTER ET AL.                                   SECTION “M” (2)

                                         ORDER

       Having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 4), and the plaintiff’s objection

to the Magistrate Judge’s Report and Recommendation (R. Doc. 5), the Court hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its opinion in

this matter. Therefore,

       IT IS ORDERED that plaintiff’s Section 1983 claims are DISMISSED WITH

PREJUDICE as legally frivolous and/or for failure to state a claim upon which relief may be

granted under 28 U.S.C. ' 1915(e)(2) and 42 U.S.C. ' 1997e(c)(1).


       New Orleans, Louisiana, this 15th day of July, 2019.



                                                   __________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
